The plaintiff in error was convicted in the county court of Kay county on a charge of unlawfully *Page 240 
transporting whisky and was sentenced to pay a fine of $50 and to be confined in the county jail for a term of 30 days.
The judgment was entered November 20, 1925, and the appeal lodged in this court February 18, 1926. No briefs in support of the appeal have been filed, nor was any appearance for oral argument made at the time the case was submitted. The information properly charges the offense and the evidence sustains the charge. No fundamental error is apparent.
The case is affirmed.